Exhibit 10.1

April 1, 2016

Diana F. Hausman, M.D.

c/o Oncothyreon Inc.

2601 Fourth Ave., Suite 500

Seattle, WA 98121

Re: Resignation from Oncothyreon Inc.

Dear Diana:

This letter agreement states the understanding and agreement between you and
Oncothyreon Inc. (the “Company”) with respect to your resignation from the
Company.

The agreement between you and the Company is as follows:

1. Resignation. You voluntarily resign from the Company effective April 1, 2016
(the “Separation Date”).

2. Severance Obligations.

(a) Accrued Obligations. The Company will pay you (i) earned salary, (ii) any
accrued but unused vacation, and (iii) reimbursement of any outstanding expenses
after receiving the customary and necessary substantiation, in each case, as of
the Separation Date.

(b) Exercise of Option Awards. Subject to Section 3 below, all of your vested
and exercisable options as of the Separation Date shall continue to be
exercisable until 5:00 pm (Pacific Daylight Time) on June 30, 2016.

(c) COBRA. Subject to Section 3 below, if you timely elect continued health care
under COBRA, the Company shall pay for your health care coverage under COBRA for
the period commencing when your COBRA coverage commences through May 31, 2016
or, if earlier, until you are eligible to be covered under another substantially
equivalent medical plan by a subsequent employer. However, if the Company
determines it its sole discretion that it cannot provide this COBRA benefit
without violating applicable law, the Company shall provide you with a lump sum
payment in an amount equal to the then unreimbursed monthly COBRA premiums,
which lump sum payment will be made on the first business day after the 60th day
following the Separation Date.

 

1



--------------------------------------------------------------------------------

(d) No Right to Severance. You acknowledge that you have no right to the payment
of severance under any other agreement, plan, program, policy or practice
including, without limitation, your offer letter dated July 9, 2009 or the
December 3, 2009 or December 21, 2015 amendments to your offer letter.

(e) Tax Withholding. All payments made pursuant to this letter agreement will be
subject to withholding of applicable taxes.

3. Conditions to Receipt of Severance Benefits.

(a) Separation Agreement and Release of Claims. The receipt of the benefits
described in Sections 2(b) and (c) are subject to you signing and not revoking a
release of claims in the form attached hereto as Exhibit A (the “Release”), with
the release to become effective not later than thirty (30) days following the
Separation Date. The Release provides (among other things) that you will not
disparage the Company, its directors, or its executive officers and the Company
similarly will not disparage, and will use its reasonable best efforts to ensure
that the members of the Board and the Company’s senior executive officers do not
disparage you.

(b) Non-solicitation. You agree that, for a period of one (1) year following the
Separation Date, you will not directly or indirectly solicit, induce or
influence any person to modify his or her employment or consulting relationship
with the Company. We agree that general, publicly available notices or
advertisements of open positions shall not constitute solicitation hereunder.

4. Transition. You will endeavor to be available from time to time during normal
business hours over the next eight (8) weeks for telephone consultation to
assist the Company with respect to the transition of your clinical
responsibilities and clinical matters generally.

5. Confidential Information; Company Information and Materials. You acknowledge
and agree that you continue to be bound by the Employee Invention Assignment and
Confidentiality Agreement signed by you and you will abide by its terms. Within
5 business days after April 1, 2016, you will return to the Company (i) any
computer, cell phone or other equipment owned by the Company, and (ii) all
documents, papers and information in your possession. In addition, you will,
during the same time period, transfer to the Company any and all information or
documents stored on any computer, cell phone, portable device, tablet or other
electronic device (collectively, “Devices”) of yours, and ensure the permanent
destruction of such information and documents from each such Device.

6. Indemnification and Insurance. This letter agreement does not affect your
rights to indemnification under the Indemnification Agreement effective as of

 

2



--------------------------------------------------------------------------------

December 17, 2012 between the Company and you or the bylaws or certificate of
incorporation of the Company or as an insured under any director’s and officer’s
liability insurance policy now or previously in force.

7. Notices. Any notices that it is necessary to deliver to you will be delivered
to your last known residence address unless you notify the Company otherwise in
writing. If you need to notify the Company, send the notice in writing to the
Chief Financial Officer at the Company’s principal offices.

8. Integration; Severability. This letter agreement represents the entire
agreement and understanding between you and the Company as to the subject matter
herein and supersedes all prior discussions, representations or agreements
whether written or oral. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing that
specifically references this Section and is signed by you and a duly authorized
representative of Company. If any provision of this letter agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, this Agreement will continue in full force and effect without such
provision.

9. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understands all the
provisions of this letter agreement, and are knowingly and voluntarily entering
into this letter agreement.

If this letter agreement accurately and completely states the agreement between
you and the Company with respect to your resignation and you agree with its
contents, please sign and date the acknowledgement line below and return this
letter to Julie Eastland at the Company. If you believe this letter is not
accurate or complete or you do not agree with it, please let me know as soon as
possible.

We appreciate your service to the Company and wish you the very best in your
future endeavors.

 

Warm regards,

ONCOTHYREON INC.

/s/ Christopher Henney

Christopher Henney, Ph.D., D. Sc.

Interim Chief Executive Officer and
Chairman of the Board

cc: Julia M. Eastland

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

/s/ Diana F. Hausman

Diana F. Hausman, M.D. Date   March 31, 2016

 

4